Citation Nr: 1404001	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-29 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	ABS Legal Advocates, P.A.


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel








INTRODUCTION

The Veteran had active service from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus type I.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

Additional development is needed prior to further disposition of the claim.

There is medical evidence establishing that the Veteran has been diagnosed with diabetes mellitus type I and type II.  The Veteran contends that his currently diagnosed diabetes is a result of in-service vaccinations before his military service in Korea.  In addition, he has submitted an October 1999 congressional testimony of Dr. J.B.C., and a 2001 immunization study, both professing that there is increased incidence of development of diabetes in military personnel that received vaccinations.  VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, VA is on notice that the Veteran is in receipt of Social Security Administration (SSA) benefits.  VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VA Medical Center (VAMC) in Kansas City, Kansas, dated from July 2009 to the present.  Any and all responses, including negative responses, must be added to the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records. 

2.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

3.  Schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of diabetes mellitus.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.  

The examiner must also provide an opinion addressing whether the Veteran's diagnosed diabetes is etiologically related to vaccinations received in service.  The examiner's attention is called to the following evidence of record: 

(a)  The October 12, 1999, congressional testimony of Dr. J. B.C., which addresses the increased risk of diabetes from anthrax vaccinations; and

(b)  The 2001 study that addresses immunization of military personnel being associated with increased risk of insulin-dependent diabetes mellitus.    

The examiner must review this evidence and express a fully explained opinion as to whether the Veteran's diabetes mellitus type I and II, was caused by the vaccinations the Veteran received in service.

4.  Thereafter, the Veteran's claim of entitlement to service connection for diabetes mellitus should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.	

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

